﻿Permit me to express on behalf of my
country, Liberia, our sincere congratulations to you, Sir, on
your unanimous election as President of the General
Assembly. It is our expectation that your tenure will be
marked by the same distinction that has characterized your
service to your country, Malaysia.
I express our sincere appreciation to your predecessor,
His Excellency Mr. Diogo Freitas do Amaral of Portugal,
for efficiently conducting the proceedings of the historic
fiftieth session of the General Assembly.
I also wish to congratulate the Secretary-General,
Mr. Boutros Boutros-Ghali, for his continuing dedication to
the cause of world peace and social justice, which has
provided the United Nations an opportunity to enhance the
dignity of all mankind in spite of the odds that continue to
frustrate our common aspirations and our efforts to build a
better world.
Liberia bears its share of responsibility for finding
solutions to the problems of our one world through this
Organization. Regrettably, the situation in Liberia has not
afforded us the opportunity to participate as actively as
might be expected.
It is an honour and privilege for me to stand before
this world body as Africa’s first female Head of
Government. However, it is sad to note that I have assumed
this leadership at a time when my country, Liberia, is
experiencing a tragic and senseless war.
The Liberian civil war, which began more than six
years ago, has unleashed one of the worst man-made
disasters in recent memory. It has claimed over 250,000
lives — about 15 per cent of the population; forced over
800,000 Liberians to seek refuge in neighbouring countries;
and left several hundred thousand others internally
displaced.
Regrettably, the most vulnerable groups — women,
children and the elderly — continue to be victimized by the
ravages of disease, hunger and malnutrition, which are
commonplace under such conditions. The wanton killing
of civilians and the destruction of basic infrastructure,
which intensified in April of this year, continue to retard
economic activities and deprive the people of their
fundamental human rights.
The painful reality of our child soldiers, child
labourers and abandoned children in the country point to
the formidable task that lies ahead as we seek to
rehabilitate them into productive citizens.
The displacement of large segments of the rural
population has curtailed agricultural production. Before
the war, agriculture accounted for 38 per cent of the gross
domestic product and 75 per cent of total employment. As
a result of continued hostilities, other potentially high
economic sectors such as rubber, timber, iron ore and
minerals remain inaccessible.
Since 1990, the Economic Community of West
African States (ECOWAS) has deployed a peacekeeping
force in Liberia, in keeping with Chapter VIII of the
Charter of the United Nations. It had been hoped that this
initiative, the first by a subregion, would receive the full
support of the United Nations. Unfortunately, the
assistance of the international community has been both
slow and inadequate, thereby imposing severe pressure on
the scarce resources of the member States of ECOWAS.
While ECOWAS, in the spirit of African
brotherhood and solidarity, has taken the initiative in
Liberia, its efforts must be complemented by the
international community through the provision of
substantial material and financial support to facilitate the
implementation of the peace process in the country. It is
therefore my appeal that the United Nations assume its
share of the burden of peacekeeping in Liberia. The
subregion is facing extreme economic hardships due to
external factors beyond its control.
After the failure of several peace agreements, the
member States of ECOWAS convened a meeting in
Abuja, the Federal Republic of Nigeria, in August 1995.
At that meeting, a decision was taken to include for the
first time the leaders of the three major warring factions
in a six-man Council of State. Accordingly, a ceasefire
was implemented, and Monrovia was maintained as a safe
haven. The members of the Council of State were
inducted into office on 1 September 1995.
7


In April of this year, the resumption of fighting, with
the accompanying carnage and illegal seizure and
destruction of property, dealt another set-back to the peace
process. At this juncture, I extend the profound regrets of
the Liberian Government and people to the international,
intergovernmental, non-governmental and other
organizations that sustained losses as a result of the April
fighting. I pledge that our Administration will do all that
lies within its power to prevent the reoccurrence of such
lawlessness.
The events of April enabled the leaders of the
subregion to identify deficiencies in the Agreement and to
take measures to prevent the reoccurrence of such
breakdown in the implementation of the peace accord.
Although they reaffirmed the Abuja Agreement as the best
framework for finding a lasting solution to the Liberian
conflict, they nevertheless resolved that a change was
necessary in the leadership to restore confidence and
enhance its performance.
The parties unanimously selected me to lead Liberia
from a devastating war to conditions of peace. The
selection of a woman is a decision that deserves
commendation; for it is a major victory and a recognition
of the active involvement of Liberian women in the peace
process. The resolution of the Liberian conflict is therefore
a challenge not only to me but also to all Liberian women
and to the women of Africa and the world, whose advice
and continuing support I deeply appreciate.
Our leadership is challenged with the difficult task of
pursuing national reconciliation, national reunification,
repatriation and resettlement of refugees and internally
displaced persons, and the creation of an enabling
environment for the holding of free and fair democratic
elections by May 1997. Additionally, and more demanding,
we must ensure the successful disarmament of combatants
and their demobilization and reintegration into civil society.
This task requires us, as a matter of urgency, to first
disarm our children and redirect their lives. We also have
to address the immense suffering that the war has inflicted
on our people. We must establish an independent elections
commission to conduct free and fair elections under
international supervision.
I am confident that, with the support of the United
Nations and the international community, the tasks ahead
will be achieved. All of the parties to the conflict have
pledged to me their commitment to the implementation of
the revised schedule. Despite some signs of retrogression,
our timely intervention and appeals have been heeded,
thus averting the derailment of the process. We are aware
that our efforts to maintain the ceasefire must be
sustained at every stage of the peace process by timely
intervention and insistence that the terms and conditions
of the peace agreement must be respected by the parties.
There is a renewed hope for peace in Liberia as a
result of the decisions taken at the last Abuja summit.
The failure over the past six years to achieve peace in the
country made it imperative that long overdue measures be
taken to ensure the final and successful implementation of
the Abuja Agreement.
First, due care and consideration was given to the
selection of the Head of Government, with the view of
ensuring effective leadership and a sense of purpose.
Secondly, provision was made for the regular monitoring
and assessment of the implementation of the peace
Agreement. This responsibility was assigned to the special
representative of the Chairman of ECOWAS and the
ECOWAS Committee of Nine on Liberia. Thirdly,
ECOWAS member States agreed to impose sanctions on
any person or group of persons obstructing the
implementation of the peace Agreement. These necessary
measures will equally require the support of the
international community.
The Government and people of Liberia share the
conviction of the member States of ECOWAS, as well as
the international community, that the Abuja peace
Agreement provides the best framework for the resolution
of the Liberian conflict. As Chairman of the Council of
State, I reaffirm my total commitment to the full
implementation of the ECOWAS peace plan for Liberia.
We owe a debt of gratitude to the Government and people
of the Federal Republic of Nigeria, as well as to other
member States of ECOWAS, for their untiring efforts and
sacrifices in the quest for peace in Liberia.
We also extend our gratitude to the Governments of
the United States of America, the Netherlands and
Germany for their recent assistance to the ECOWAS
Monitoring Group (ECOMOG). We thank other friendly
nations that have made, and continue to make,
contributions to the resolution of the Liberian conflict.
The Liberian Government appeals for assistance to enable
the deployment of additional troops to sustain the new
focus on disarmament and demobilization as well as
ensure thereafter the rehabilitation and reconstruction of
our war-torn country.
8


In order to facilitate the rehabilitation of these
children, we appeal to friendly Governments to help us
rebuild our educational institutions, especially those
providing vocational and technical training. As a caring
mother, I urgently need to rehabilitate and grant relief to
these children. It is one of my principal concerns. In this
regard, I express appreciation to the United Nations
Children’s Fund (UNICEF) and the United Nations
Development Programme (UNDP) for their assistance. It is
my hope that all mothers and all humanitarian,
governmental and non-governmental organizations will
support this worthy undertaking. The Liberian children,
indeed the children of our world, are our future.
As regards the international situation, while we will
continue to accord priority to the civil war in Liberia until
genuine peace is restored, we have not lost sight of other
important issues that are of vital concern to the international
community.
It is encouraging to note that since the end of the cold
war, Member States have increasingly taken measures in
support of general and complete disarmament, including
nuclear weapons. The establishment of zones of peace in
most regions of the world and the recent adoption of the
Comprehensive Nuclear-Test-Ban Treaty, which my
Government has already signed, are positive developments
in the field of disarmament. It is hoped that further progress
will be made in the total elimination of nuclear weapons
within a given time-frame.
Liberia, which is emerging from conditions of war, is
concerned about the unrestricted use of conventional
weapons, including anti-personnel landmines. The
international community must also focus its attention on
conventional disarmament, since these deadly weapons are
usually resorted to in most conflicts.
Internal strife in several countries resulting from
ethnic, religious and racial differences continues to cause
death and destruction in Angola, Burundi, Rwanda,
Somalia, the former Yugoslavia, Afghanistan and my own
country. In order to spare the lives of innocent civilians, we
appeal to all parties to enter into dialogue and seek a
political settlement of their differences.
As we move towards the twenty-first century, we are
encouraged by the growing concern about the persistently
slow and unbalanced growth of the world economy. We
have experienced the direct impact of the uneven
distribution of resources both among and within nations.
The crisis in Liberia today is an expression of this
unevenness, which has a direct relationship to poverty and
instability.
It is worth mentioning that in every attempt at
finding a solution, such issues as the debt crisis and the
decline in official development assistance continue to
hamper our efforts to bring about the required reform in
favour of the development of our people. This situation
continues to undermine development in many regions of
the world, especially Africa. Today, Africa remains the
only continent where the level of poverty is causing
increasing hardship and despair, despite the courageous
efforts by many countries to undertake reforms.
Regrettably, programmes proposed by the
international community have yet to receive adequate
donor assistance to move Africa’s development forward.
We recall the priority programme for Africa’s economic
recovery and other measures to address the critical
situation facing the continent.
It is in this light that I commend the United Nations
System-wide Special Initiative for Africa launched earlier
this year. The initiative requires commitments amounting
to $25 billion over a period of 10 years, to be realized
through the reallocation of existing resources, and
complements the United Nations New Agenda for the
Development of Africa in the 1990s.
We therefore plead with the United Nations and its
agencies, international financial institutions and bilateral
donors to re-examine their attitudes towards Africa’s
development aspirations. We hope that a solution will be
found to the extreme burden that debt now imposes on all
countries, but especially on those coming out of crisis.
In spite of the difficulties facing Liberia, it has
continued to consider the role of women as crucial to the
development process by advocating an improved status
for women. Liberia has supported the decisions emanating
from conferences on the advancement of women,
particularly the Beijing Conference held in 1995. My
presence here today as Chairman of the Council of State
is a testimony to Liberia’s support for its women and for
the rights of women everywhere.
I take this opportunity to say that it would be
advantageous to all Member States of this Organization if
we, as world leaders, committed ourselves to a policy of
mutual respect for one another and for our respective
peoples and their legitimate aspirations in life. I am
convinced that prospects for a peaceful world will be
9


made greater if we summon the courage to equitably share
without restraints the material and technological resources
that represent our common inheritance on earth.
Once those considerations become our cherished
preoccupation and the noble focus of our collective
undertakings, the world will enjoy a better future: a future
that will know no bounds for the collective happiness of
mankind; a future that will be devoid of terrorism and war;
and a future that will not occasion famine, starvation and
human degradation; a future without jealousy, hatred or
envy.
We can make tomorrow better or worse. The question
is: which will it be? The United Nations system and the
entire international community will be judged on the basis
of their response to this important question.









